Opinion by
Beaver, J.,
Plaintiff claims in his statement for the payment by the *77county of Allegheny of expenses incurred in securing extradition and returning to Allegheny county for sentence, after conviction of the crime of perjury, Louis Levy, who had “ fled from the state of Pennsylvania to the dominion of Canada, a fugitive from the justice of the state of Pennsylvania.”
Wagman, the bail of Levy, petitioned the governor of Pennsylvania for a requisition “ directed to the attorney general of province of Canada for the arrest and delivery of the said fugitive,” alleging that “ he fled from the state of Pennsylvania and is now, as your petitioner verily believes, in the province of Canada, a fugitive from the justice of this state.” Accompanying the petition is the certificate of the district attorney of Allegheny county, who therein certifies “that said fugitive is now under arrest in the city of Montreal, province of Canada.”
It is conceded that the right to recover in this case, if there be any, is found only in section 1, Act of March Bl, 1860, P. L. 427. Assuming that a requisition by the governor, when enforced by the request of the federal government to the authorities of a foreign country, is a necessary part of the process referred to in the proviso to the section as “ issued on behalf of the commonwealth ” the law limits the cases in which the expenses “ shall be paid out of the treasury of the county where the offense is charged to have been committed,” to “ transporting any person charged with having committed any offense in this state from another state into this state for trial, or for conveying any person after conviction to the penitentiary.” The court below entered judgment for the defendant, non obstante veredicto, upon the ground that the fugitive was not transported from another state into this state within the meaning of the act, holding that “ the word state in the act clearly refers to states of the Union which have a right to deal with one another in such matters.” In this view we fully concur. It is one of the primary rules of construction that the words of a statute are to be taken in their common and ordinary meaning, and no one reading this statute, without reference to a particular case, would for a moment imagine that the expression “ from another state,” referred to any other than a state similar to this state.
It is somewhat significant, as pointed out by the counsel for *78the appellant, that the word, commonwealth used in the preceding part of the section is changed here, but its significance is wholly due to the fact that there are among the states of the United States very few which style themselves commonwealths, but all are embraced in the general term states. Indeed, in the proviso itself commonwealth and state, as is generally the case, are used as synonymous. It is true that a definition of the word state may be found which'would embrace the government of Canada, but it is significant that not once in the pleadings in this case, or in the petition to the governor for a requisition or the certificate of the district attorney, is it called a state, but is always referred to as the dominion or province of Canada. If the legislature had intended to include foreign countries within the provisions of the act, it would undoubtedly have said so. It is easy to conceive of a case in which, in the interest of the public welfare and the due administration of justice, there should be authority to pay out of the county treasury the expenses of extradition from a foreign country and the county made liable for the payment of the same, but we cannot find either authority or liability to pay in the act of assembly referred to. The general authority of the county commissioners as the financial officers of the county to make a special contract for such services is not here involved. It may be that legislation upon this subject is necessary, but, if had, it should be carefully guarded, as the facts of this case clearly prove, and should be enacted by legislative and not judicial authority.
Having reached this conclusion, it is unnecessary to consider the other questions as to liability for attorneys’ services in securing extradition. Believing that the court below properly interpreted the proviso to the first section of the criminal code of 1860, the judgment is affirmed.